The above-named petitioner, Grievance Committee for the Tenth Judicial District, was authorized to institute this disciplinary proceeding against respondent, Patricia Jean Lang, an attorney and counselor-at-law, by order dated April 28, 1983.
The said respondent who was admitted to practice by this court on December 16, 1959, has submitted an affidavit dated May 22, 1987, in which she tenders her resignation as an attorney and counselor-at-law.
There are three charges of professional misconduct contained in a petition pending against this respondent including allegations that in three different matters she converted escrow moneys to her own use in the amounts of $1,500, $1,000 and $11,445.15, respectively.
Respondent indicates that her resignation is freely and voluntarily rendered; that she is not being subjected to coercion or duress; that she is fully aware of the implications of submitting her resignation; and that she could not successfully defend herself on the merits against the charges pending against her, it is,
Ordered that under the circumstances herein, respondent’s resignation as a member of the Bar is accepted and directed to be filed; and it is further,
Ordered that, effective November 27, 1987, the respondent is hereby disbarred and her name is struck from the roll of attorneys and counselors-at-law; and it is further,
Ordered that the said Patricia Jean Lang be and she hereby *551is commanded to desist and refrain: (1) from practicing law in any form either as principal or agent, clerk or employee of another; (2) from appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission or other public authority; (3) from giving to another an opinion as to the law or its application, or any advice in relation thereto; and (4) from holding herself out in any way as an attorney and counselor-at-law; and it is further,
Ordered and directed that the respondent Patricia Jean Lang shall comply with this court’s rules governing the conduct of disbarred, suspended or resigned attorneys—a copy of such rules being annexed hereto and made a part hereof. Mollen, P. J., Mangano, Thompson, Bracken and Brown, JJ., concur.